DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination (RCE) filed on 06/03/2021.
Claims 1, 12, 13, 18, and 21 are amended. Claims 9-11, 19, and 20 are cancelled. Claim 22 is newly added. Claims 1-8, 12-18, 21, and 22 are pending. Claims 1-8, 12-18, 21, and 22 are considered in this Office Action. 

Response to Amendments
Applicant’s amendment necessitated the new grounds of rejections set forth in this Office Action.
Applicant’s amendments have been considered, and do not overcome the U.S.C. 35 103 rejection. An updated 103 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s amendments have been considered, and overcome the U.S.C. 35 103 rejection. Applicant’s arguments are primarily raised in light of applicant’s amendments, therefore an updated 103 rejection will address applicant’s amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Communication module” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12, 13, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin LaRowe (US 2011/0145286 A1, hereinafter “LaRowe”) in view of Walter Chang (US 2015/0106156 A1, hereinafter “Chang”) in view of Walter Chang (US Patent 7,849,081 B1, hereinafter “Walter”).
Claim 1/18:
LaRowe teaches:
 A computer-implemented method of providing business intelligence performed by one or more processor, including [paras. 008-009 describe embodiments relate to methods and system of providing business intelligence as disclosed in the Abstract; Fig. 2 illustrates the framework for performing the analysis such includes computer (processors)]: 
obtaining unstructured data in a plurality of different data type from a plurality of sources for each of a plurality of organizations [para. 00035 and 0065 describe collecting data from plurality of external sources, further fig. 3 #310 and paras. 0055-0059 describes plurality of sources to collect data wherein the data obtained in a data stream does not need to be textual in nature. Data stream sources could contain multimedia data, or alternatively tagged textual data, or data with metadata. The data may also be compressed or encrypted]; 
processing the data using an ontological method to generate a report for each organization [para. 0064 describes software modules to map ontologies or other reference systems to taxonomies 335 onto the data to be analyzed, which is used to generate reports as illustrated in figs. 9A-B ];
wherein the ontological method includes tokenizing text within the data received from the plurality of sources and matching the tokenized text against an ontological framework and using a plurality of rules selected based upon a type of the data to identify relevant topics within the data [fig. 3 illustrates #332 data model generator, #333 data analysis model generator, and #335 ontology mapper framework, while para. 0036 describes the data analysis model to be generated is a data mining topic model. The topic model is created by a topic extractor 130 which operates directly on the documents 110(type of data) or on the tokens and expressions extracted by text parser 120. The topics extracted by topic extractor 130 permit topic model generator 140 to create a topic model comprising topic-document probability matrix 143 and topic-expression probability matrix 147. The matrices 143 and 147 comprising the generated topic model may be operated upon directly by data analysis algorithms, while para. 0070 describes data analysis engine 341 determines whether the output of a data analysis algorithm 344 is compatible with the input of another data analysis algorithm 344. If it is not compatible, data analysis engine 341 automatically determine the output and input formats, and selects a converter 345 that is able to convert the output format into a compatible input format(examiner is interpreting as the system contains rules to determine if the data type is compatible)], 
wherein the ontological framework includes a plurality of categories, each category associated with a plurality of topics [fig. 3 illustrates #332 data model generator, #333 data analysis model generator, and #335 ontology mapper framework, while para. [0103] If the data management process determines that the set of files being processed is a subsequent set of files 615, then the data management process will expect an ontology to be input in 630 (predefined ontology). The ontology may be a file or a stream that explicitly specifies what entities, attributes, and relations are in the new set of files, In this case, the data management process updates the data model in 640 by creating new entities for the data model, but creating relationships to relate entities in the original data model to new entities from the subsequent set of files]; 
and using the reports of the organizations to generate analysis based on a user selecting specific topic, the generated analysis including a relevance of the selected specific topic for the plurality of organization[fig. 3 illustrates #332 data model generator, #333 data analysis model generator, and #335 ontology mapper framework, while para. 0036 describes the data analysis model to be generated is a data mining topic model. The topic model is created by a topic extractor 130 which operates directly on the documents 110 or on the tokens and expressions extracted by text parser 120.para. 0064 describes generating data modules 332 to generate data analysis models 333, while para. [0103] If the data management process determines that the set of files being processed is a subsequent set of files 615, then the data management process will expect an ontology to be input in 630 (predefined ontology)];
 transmit the generated analysis to a device for output on a display [para. 0010 processing at least some data from the dataset with the specified data analysis algorithm, and presenting the output of the data analysis algorithm as final output to the user].  
While LaRowe teaches the ontology may be a file or a stream that explicitly specifies what entities, attributes, and relations are in the new set of files, it does not explicitly teach the following, however Chang teaches 
each topic associated with a plurality of terms including words and phrases [FIG. 11 is a block diagram schematically illustrating how various components and resources provided by a text analytics module can be used to derive relevant topic data from unstructured plain text produced by a text extraction module and FIG. 13B illustrates an example branch of the hierarchical topic model of FIG. 13A, the branch containing relevant topic data generated by a topic categorizer, the relevant topic data including a topic, a relevancy score and a frequency count];
wherein each of the reports includes a plurality of relevant topics identified for the organization the relevant topics being weighted by the ontological method to define the degree of importance of the topic of the organization based on at least one of the selected rules [para. 0089 describes that the key-value output schema combines the feature information generated by text analytics module 140 with the hierarchy structure defined by one or more ontologies to generate a topic model for the content under analysis. The contextual analysis can be aggregated and combined across a wide range of different content consumed by a particular user or market segment. Such aggregation can be performed by summing term frequency counts for features and categories of interest and computing a weighted average for specific features and/or categories of interest. The resulting weighted average can be expressed in terms of an average frequency count per page or other unit of consumed content, thereby providing publisher 30 and/or advertiser 40 with an easily understandable evaluation of the most relevant topics contained within given content. Examiner Note: the claim recites a list of alternatives to define a limitation, which means only one of the given list is required. See MPEP 2173.05(h)];
wherein the each of the data received from the plurality of sources is categorized into one of the plurality of different data types, the plurality of different data types including a sustainability report, SEC filing, a financial annual report, an integrated report a web site, and each of the plurality of different data types is associated with a specific selection of rules from the plurality of rules [[0093] Feature extraction system 122 can be configured to extract plain text and metadata from incoming content such as webpages, word processing documents, PDF files and other types of content containing formatted and/or unformatted text. To this end, feature extraction system 122 uses a variety of sub-modules which are configured to extract plain text from specific content types. These sub-modules may include, for example, conversion tools 122a such as PDF to text converters and content-specific modular extraction rules 122b. The Examiner note that one of ordinary skill in the art would recognize that the sustainability report, SEC filing, and financial annual report are the same data type i.e., PDF form or word document or text file. Examiner Note: the claim recites a list of alternatives to define a limitation, which means only one of the given list is required. See MPEP 2173.05(h)].  
wherein each of the plurality of different data types is associated with a specific selection of rules from the plurality of rules and the selection of the rules from the plurality of rules is made on the specific selection of rules associated with the identified data type of the received data [[0093] Feature extraction system 122 can be configured to extract plain text and metadata from incoming content such as webpages, word processing documents, PDF files and other types of content containing formatted and/or unformatted text. To this end, feature extraction system 122 uses a variety of sub-modules which are configured to extract plain text from specific content types. These sub-modules may include, for example, conversion tools 122a such as PDF to text converters and content-specific modular extraction rules 122b]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Chang with LaRowe, because the references are analogous and compatible since they are directed to the same field of endeavor of business intelligence, to include that the reports includes a plurality of relevant topics identified for the organization the relevant topics being weighted by the ontological method to define the degree of importance of the topic of the organization. Doing so would help with long-term productivity improvements of a business by including relevant data in the statistical analysis process by applying analysis relating to data management, data analysis, data visualization and data exploration in real-time.
While LaRowe teaches the ontology may be a file or a stream that explicitly specifies what entities, attributes, and relations are in the new set of files and Chang teaches the organization of relevant topics being weighted by the ontological method to define the degree of importance of the topic of the organization based on a rule and topic categories and subcategories can then be ranked by their respective weights [0106], neither LaRowe nor Chang teach the following, however, Walter
generating a ranking of the relevant topics based on a number of association for each topic within a document included in the data, wherein how much the association are used to contribute to the ranking based upon the location of terms associated with the respective topic in the document and the terms located within specific sections of the document contribute to the ranking[col. 8 lines 33-40 statistical analyzer 120 includes centroid analyzer function 122 to compute a weighted average location value indicating an average location in document 105-1 where each corresponding term can be located. The centroid analyzer 122 identifies an average position where a given term can be found in the document. Thus, the centroid for the given term can help to provide valuable information as to which portion (i.e., specific section) of the document that the given term pertains. col. 9 lines 40-45 the list of ranked terms 125 generated by statistical analyzer 120 more likely represents an essence of a corresponding document because it takes into account the location information associated with the terms];  
wherein the plurality of rules include: identifying location within the data to use tokenized text, identifying location within the data to define weights for the tokenized text, and classifying the relevant topics based on degree of importance [col. 8 lines 33-40 statistical analyzer 120 includes centroid analyzer function 122 to compute a weighted average location value indicating an average location in document 105-1 where each corresponding term can be located. The centroid analyzer 122 identifies an average position where a given term can be found in the document. Thus, the centroid for the given term can help to provide valuable information as to which portion (i.e., specific section) of the document that the given term pertains. col. 9 lines 40-45 the list of ranked terms 125 generated by statistical analyzer 120 more likely represents an essence of a corresponding document because it takes into account the location information associated with the terms. Examiner Note: the claim recites a list of alternatives to define a limitation, which means only one of the given list is required. See MPEP 2173.05(h)];  
 by producing accurate relevant topics associated with a target subject [Col. 2 lines 31-65].

Claim 2:
LaRowe teaches: 
A method as claimed in claim 1, wherein the analysis relates to Financial, Economic, Environmental, Social and/or Governance (ESG) issues [para. 0068 describe the structure of the data analyzed for example may include “price” or cost attributes, which under BRI is interpreted as financial issue].  

Claim 3:
LaRowe teaches: 
A method as claimed in claim 1, wherein the analysis includes analyzing a profiled organization against one or more of the plurality of organizations [Para. 0120 describes as part of the analysis performed a comparison of two entities against each other, while para. 9B illustrates analyzing a profiled organization (companies) against another by awards, cost, counts, and other topics].  

Claim 4:
LaRowe teaches:
A method as claimed in claim 3, wherein the one or more of the plurality of organizations are selected based upon an overlap between the report of the one or more organizations and a profile of the profiled organization [Fig. 9A element 970 illustrates one or more of the plurality of organizations/companies being selected based upon an overlap between reports/topics and a profile of the profiled organization/companies]. 
 
Claim 5:
LaRowe teaches
A method as claimed in claim 4, wherein the overlap relates to sector and/or geographic overlap [Fig. 9A i.e., elements 910, 960, and 930 illustrate a geographic overlap].  

Claim 6:
LaRowe teaches
A method as claimed in claim 4, wherein the analysis is a comparison based upon topic [para. 120 describes part of the analysis comparison based on topics].  

Claim 7:
LaRowe teaches
A method as claimed in claim 4, further including: generating a visualization for a user interface of the analysis [fig. 9A-B illustrates visualization for user interface of the analysis].  

Claim 12:
LaRowe does not explicitly teach the following, however, Chang teaches:
A method as claimed in claim 1, wherein weighting the relevant topics includes weighting each of the relevant topics into a plurality of weights including high, medium or low [para. 0107 Topic categories and subcategories can then be ranked by their respective weights as determined by dividing the count for a particular topic by the total number of features contained within the immediate parent in the hierarchy. Thus, referring again to the example illustrated in FIG. 13A, the topic category "Czechoslovakia" has a relevancy score 58a of 19/31=0.613, while Table C presents ranking of expression topics with “Czech Republic” being the highest scored/relevant expression topic and “variant” the lowest].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Chang with LaRowe to include weighting the relevant topics includes weighting each of the relevant topics into a plurality of weights including high, medium or low. Doing so would help with long-term productivity improvements of a business by including relevant data ranking of certain targeted topic selected by user.

Claim 13:
LaRowe teaches:
A method as claimed in claim 1, further including modifying the weightings given to the topics by fee ontological method, deleting topics, or adding new topics to an organization profile based on user inputs [fig. 5 A and para. 0093 a context menu allowing the attributes/expression/topic/keywords to be edited, viewed, exported, deleted or renamed is available.].

Claim 17:
LaRowe teaches:
A method as claimed in claim 1, wherein the analysis includes locating relevant organizations by searching within the reports using a user-specified topic [Fig. 9B searching relevant organizations by relevant topic].  
Claim 21:
LaRowe describes para. 00035 and 0065 collecting data from plurality of external sources, however it does not explicitly teach the following, however Chang teaches:
A method as claimed in claim 1, wherein the at least one of the data received from the plurality of sources is categorized into the sustainability report, at least one of the data received from the plurality of sources is categorized into the SEC filing, at least one of the data received from the plurality of sources is categorized into the financial annual report, at least one of the data received from the plurality of sources is categorized into the integrated report a web site [[0093] Feature extraction system 122 can be configured to extract plain text and metadata from incoming content such as webpages, word processing documents, PDF files and other types of content containing formatted and/or unformatted text. To this end, feature extraction system 122 uses a variety of sub-modules which are configured to extract plain text from specific content types. These sub-modules may include, for example, conversion tools 122a such as PDF to text converters and content-specific modular extraction rules 122b. The Examiner note that one of ordinary skill in the art would recognize that the sustainability report, SEC filing, and financial annual report are the same data type i.e., PDF form or word document. Examiner Note: the claim recites a list of alternatives to define a limitation, which means only one of the given list is required. See MPEP 2173.05(h)].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Chang with LaRowe and Walter to include the each of the data received from the plurality of sources is categorized into one of the plurality of different data types including a sustainability report, SEC filing, a financial annual report, an integrated report a web site, and each of the plurality of different data types is associated with a specific selection of rules from the plurality of rules. Doing so would help with long-term productivity improvements of a business by including relevant data in the statistical analysis process by applying analysis relating to data management, data analysis, data visualization and data exploration in real-time.

Claim 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LaRowe in view of Chang in view of Walter, as applied in claims 1 and 4, and further in view of Paul Manister (US 2010/0241620 A1, hereinafter “Manister”).
Claim 8:
Although LaRowe describes a user account in para. 0061, it doesn’t explicitly teach creating a profile, however, Manister teaches:
A method as claimed in claim 4, further including: creating the profile [Fig, and fig. 2 illustrate the creation of a profile based on data collected].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Manister with LaRowe, because the references are analogous and compatible since they are directed to the same field of endeavor of business intelligence, to include a business profile. Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business. 

Claim 15:
Although LaRowe describes the collection of data associated with businesses, it doesn’t explicitly teach the following, however, Manister teaches
A method as claimed in claim 4, further including: Locating relevant regulatory information for the profiled organization using the profile [fig. 2 illustrates as part of profile the following components data collection plan and assessment criteria which are captured and used to create the profile. Inputting objectives of the business (relevant regulatory information) is part of the process as disclosed on para. 0044].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Manister with LaRowe to locating relevant regulatory information for the . 

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LaRowe in view of Chang in view of Walter, as applied in claim 1, and further in view of Mark Raymond Miller (US 2013/0046569 A1, hereinafter “Miller”).
Claim 14:
Although LaRowe describes collecting data from plurality of sources as described above, it doesn’t explicitly teach creating a profile, however, Miller teaches:
A method as claimed in claim 1, wherein the plurality of sources include sustainability reports, SEC filings, financial annual report and integrated reports [para. 0038 describe sources related to at least one: facility assets; human factors; cultural factors; user data; environmental resource data; scheduling data; financial data; custom data, and the like.].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine LaRowe with Miller, because the references are analogous and compatible since they are directed to the same field of endeavor of business intelligence, to include data source which includes financial data as part of the analysis. Doing so would help with long-term productivity improvements of a business by including relevant data in the statistical analysis process. 

Claim 16:
Although LaRowe describe a platform, it doesn’t explicitly teach creating a profile, however, Miller teaches:
A method as claimed in claim 1, wherein the analysis includes benchmarking a profile for one or more organization [para. 0047 describes benchmarking data of a platform].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine LaRowe with Miller to benchmarking as part of the analysis. Doing so would . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over LaRowe in view of Chang in view of Walter, as applied in claim 1, and further in view of Alex Kass (US 2008/0086363 A1 hereinafter “Kass”).
Claim 22:
Although LaRowe describes [0120] the topic identification process in 830 may compare expressions to a list of predetermined topics provided by a user or administrator. It may perform statistical analysis seeking frequency or correlation of terms. It may perform analysis of titles and headings by parsing the input set of files. In an extreme case, it may simply treat all expression as potential expressions of interest and let later analysis determine the likelihood that the expressions are of interest and Walter teaches col. 8 lines 33-40 statistical analyzer 120 includes centroid analyzer function 122 to compute a weighted average location value indicating an average location in document 105-1 where each corresponding term can be located. The centroid analyzer 122 identifies an average position where a given term can be found in the document. Thus, the centroid for the given term can help to provide valuable information as to which portion (i.e., specific section) of the document that the given term pertains. col. 9 lines 40-45 the list of ranked terms 125 generated by statistical analyzer 120 more likely represents an essence of a corresponding document because it takes into account the location information associated with the terms,  Neither LaRowe, Chang, nor Walter explicitly teach the following, however, Kass teaches:
A method as claimed in claim 1, further including modifying weightings given to one or more topics by the ontological method, deleting one or more of the topics, and adding a new topic to an organization profile based on user inputs  [ [0168] FIG. 14 shows an example of a graphical user interface front end 1400 to an event model tool. The front end 1400 includes a node editing pane 1402 for adding, modifying, and deleting nodes in the event model 128. The front end 1400 also includes an event properties pane 1404 which displays the properties assigned to an event type. In addition, an event type editing pane 1406 displays and accepts operator input to set, change, or delete regular expressions and weights assigned to the regular expressions (topic)].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine LaRowe with Miller, because the references are analogous and compatible since they are directed to the same field of endeavor of business intelligence, to include modifying weightings given to one or more topics by the ontological method, deleting one or more of the topics, and adding a new topic to an organization profile based on user inputs. Doing so would help reduce complexity and improve accuracy of the data collection analysis by including relevant topics by applying weight to topics based on user’s input for desirable goals [para. 0007]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20130036117 A1
SYSTEM AND METHOD FOR METADATA CAPTURE, EXTRACTION AND ANALYSIS
Fisher; Paul Tepper et al.
US 10192187 B2
Comparison of client and benchmark data
Than; Hlaing Tun et al.
US 20160147891 A1
Building a Topical Learning Model in a Content Management System
Chhichhia; Charmy et al.
US 20130275429 A1
SYSTEM AND METHOD FOR ENABLING CONTEXTUAL RECOMMENDATIONS AND COLLABORATION WITHIN CONTENT
York; Graham et al.
NPL
SEC public forms
U.S. Securities and Exchange Commission 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                 
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683